UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2219



LAUNEIL SANDERS,

                                            Plaintiff - Appellant,

          versus


THE UNITED STATES ENVIRONMENTAL PROTECTION
AGENCY; SOUTH CAROLINA DEPARTMENT OF HEALTH
AND ENVIRONMENTAL CONTROL; BOWATER INCORPO-
RATED; INTERNATIONAL PAPER COMPANY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (CA-01-1973-7-13AK)


Submitted:   February 14, 2002         Decided:     February 21, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished by per curiam opinion.


Launeil Sanders, Appellant Pro Se.     Stephanie Tai, Greer Susan
Goldman, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.;
Samuel Leon Finklea, III, SOUTH CAROLINA DEPARTMENT OF HEALTH &
ENVIRONMENTAL CONTROL, Columbia, South Carolina; Lewis Walter
Tollison, III, Elizabeth M. McMillan, NELSON, MULLINS, RILEY &
SCARBOROUGH, Greenville, South Carolina; Elizabeth Bartlett
Partlow, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, Columbia, South
Carolina; Lemuel Gray Geddie, Jr., Nancy W. Monts, OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Launeil Sanders appeals the district court’s order denying

relief on his complaint.       We have reviewed the record and the

district   court’s   opinion   accepting   the   recommendation    of   the

magistrate judge and find no reversible error.          Accordingly, we

affirm on the reasoning of the district court.      Sanders v. EPA, No.

CA-01-1973-7-13AK (D.S.C. Sept. 21, 2001).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  AFFIRMED




                                   2